Citation Nr: 0330431	
Decision Date: 11/05/03    Archive Date: 11/13/03

DOCKET NO.  02-15 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
amblyopia of the left eye.	


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from May 1971 to August 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in March 2002 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Togus, Maine, which found that new and material 
evidence had not been received to reopen a claim for service 
connection for amblyopia of the left eye.  The veteran 
entered a notice of disagreement with this decision in March 
2002; the RO issued a statement of the case in September 
2002; and a statement from the veteran's representative in 
September 2002 is accepted as a substantive appeal.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and VA has satisfied the duty to notify 
the veteran of the law and regulations applicable to his 
claim and the evidence necessary to substantiate his claim.

2. In December 1973, the Board denied, on the merits, the 
veteran's claim for service connection for amblyopia of the 
left eye, finding that it was not incurred in connection with 
or aggravated by the service of the veteran.  

3.  Evidence added to the record since the prior final denial 
includes medical records from an eye examination in December 
2001.

4.  The evidence associated with the claims file subsequent 
to the December 1973 Board decision is cumulative and 
redundant of the evidence of record at the time of the 
Board's December 1973 denial of the claim, and does not raise 
a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The December 1973 Board decision that denied service 
connection for amblyopia of the left eye is final.  38 
U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 20.1100 
(2003).

2.  The evidence received subsequent to the Board's December 
1973 decision is not new and material, and the requirements 
to reopen the claim of entitlement to service connection for 
amblyopia of the left eye have not been met.  38 U.S.C.A. §§ 
5103, 5103A, 5107, 5108, 7104(b) (West 2002); 38 C.F.R. §§ 
3.156(a), 3.159, 20.1105 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS  

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now requires VA to assist 
a claimant in developing all facts pertinent to a claim for 
VA benefits.  This includes notice to the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
VA Secretary, which is necessary to substantiate the claim.  
This also includes in certain cases a medical examination or 
medical opinion where necessary to decide the claim.  VA has 
issued regulations to implement the Veterans Claims 
Assistance Act of 2000.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003).  The duty to notify provisions of the 
Veterans Claims Assistance Act of 2000 and implementing 
regulations apply to claims to reopen based on new and 
material evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

First, VA has a duty to notify the appellant and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2003).  Recent decisions 
by the U.S. Court of Appeals for Veterans Claims have 
mandated that VA ensure strict compliance with the provisions 
of the VCAA.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

With respect to VA's duty to notify, in January 2002, the RO 
sent a letter to the veteran explaining the VCAA and asking 
him to submit certain information.  In accordance with the 
requirements of the VCAA, the letter informed the veteran 
what evidence and information VA would be obtaining.  The 
letter explained that VA would make reasonable efforts to 
help him get evidence such as medical records, employment 
records, etc., but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  The letter also informed him of the legal elements 
of a service connection claim, and what is considered new and 
material evidence to reopen a claim.  

With respect to VA's duty to assist the appellant, it is 
observed he has not identified any unobtained records as 
relevant to his claim.  

Therefore, the Board finds that the requirements of the 
Veterans Claims Assistance Act of 2000 and implementing 
regulations have been met and that no further evidence is 
necessary to substantiate the veteran's claim to reopen this 
case.  See 38 U.S.C.A. § 5103(a) (West 2002).  Accordingly, 
no further notice to the veteran or further assistance in 
acquiring additional evidence is required by this statute and 
regulations.  


II. Reopening of Claim for Service Connection for Amblyopia 
of the Left Eye

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2003).  

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 C.F.R. § 3.306(a) (2003).  

A December 1973 Board decision denied service connection for 
amblyopia of the left eye, finding that it was not incurred 
in connection with or aggravated by the service of the 
veteran.  The Board's December 1973 decision denying an 
appeal for service connection for amblyopia of the left eye 
is final.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 20.1100 
(2003).  

A final decision under the provisions of 38 U.S.C.A. § 7104 
cannot be reopened and reconsidered by VA unless new and 
material evidence is presented in connection with a request 
that the previously denied claim be reopened.  See 38 
U.S.C.A. 
§ 5108; Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  When 
it is determined that new and material evidence has been 
submitted, VA must reopen a previously denied claim.  See 38 
U.S.C.A. § 5108; Spencer v. Brown, 4 Vet. App. 283, 286-87 
(1993).  If new and material evidence is presented or secured 
with respect to a claim that has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  Regardless of the actions of the 
RO, the Board has a legal duty to address the "new and 
material evidence" requirement.  If the Board finds that no 
new and material evidence has been submitted, it is bound by 
a statutory mandate not to consider the merits of the case.  
Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd 83 F.3d 1380 
(Fed. Cir. 1996); see also McGinnis v. Brown, 4 Vet. App. 
239, 244 (1993).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  The regulatory changes 
of the new and material evidence requirement of 38 C.F.R. § 
3.156(a) in the VA regulations implementing the Veterans 
Claims Assistance Act of 2000 apply only to a claim to reopen 
that was received on or after August 29, 2001.  See 66 Fed. 
Reg. 45620 (Aug. 29, 2001).  As the veteran in this case 
filed his claim to reopen in November 2001, the definition of 
new and material evidence effective August 29, 2001, found at 
38 C.F.R. § 3.156(a) (2003), applies in this case:

New evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or 
when considered with previous evidence of record, 
relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of 
substantiating the claim.  

The evidence that must be considered in determining whether 
there is a basis for reopening this claim is evidence that 
has been added to the record since the final December 1973 
Board decision.

In December 1973 the Board found the amblyopia of the left 
eye was not incurred in connection with or aggravated by the 
service of the veteran.  The evidence before the Board at 
that time included the veteran's service medical records and 
a letter from K. Wolf, M.D., dated in September 1973, 
regarding an eye examination he administered to the veteran.  

In the veteran's Report of Medical History, dated in May 1971 
and completed in connection with his entrance into service, 
he reported that he had experienced eye trouble and had worn 
glasses/contact lenses.  The examining physician also noted 
that the veteran had eye surgery at age four and had no eye 
problems since that time.  In the Report of Medical 
Examination, administered in May 1971, the report shows that 
the veteran's uncorrected vision in his right eye was 20/20 
and was 20/200 in his left eye.  

In June 1971, the veteran was examined again because he had 
reported that he could not see the targets on the rifle 
range.  The report of the examination reflects a history of 
amblyopia in the left eye and shows that the veteran's 
uncorrected vision in his right eye was 20/20.  He apparently 
had a finger count at one foot in his left eye.  

In subsequent Medical Board Proceedings completed in July 
1971, it was noted the veteran had a history of poor visual 
acuity in the left eye with four operations for exotropia.  
After the examination, the Medical Board reported that the 
best corrected visual acuity for the veteran was 20/20 in the 
right eye and 20/800 in the left eye.  Furthermore, the 
Medical Board determined that the amblyopia of the left eye 
had its origin in childhood and existed prior to entry on 
active duty and was not aggravated by active duty.  

The Board also considered a letter written by Dr. K. Wolf, 
which detailed an eye examination he administered to the 
veteran in September 1973.  Dr. Wolf's letter stated that he 
performed several vision tests on the veteran during the 
examination.  Dr. Wolf reported that the veteran stated that 
he had a blind left eye.  However, Dr. Wolf, based on several 
of the objective tests performed, doubted this conclusion.  
The examination revealed that the pupillary reaction of the 
left eye was normal, that the left eye followed lights and 
objects, that shining a bright light in the left eye caused 
the eye to tear, and that the veteran was inconsistent in his 
response to the 4-dot test.  

Based on the aforementioned evidence, the Board issued a 
denial of entitlement for service connection for defective 
vision in the left eye, having found that the increase in 
disability in the left eye was due to the natural progress of 
a condition that preexisted service.  

The new evidence that the veteran submitted consists of an 
eye examination administered by Dr. Lonsdale that took place 
in December 2001. Dr. Lonsdale's report shows that the 
veteran has had poor visual acuity in the left eye since 
childhood.  Dr. Lonsdale also states that the veteran has 
decreased near vision with correction and it was worsening.  
He noted that the veteran had surgery on the muscles of each 
eye when the veteran was six or seven years old.  The 
examination revealed that the veteran had 20/200 vision in 
his right eye and 20/800 in his left eye.  A notation 
reflects that the veteran has had amblyopia since childhood 
and his visual acuity has recently worsened.  

The evidence received since 1973 is new in that it was not 
previously of record.  It is necessary, therefore, to decide 
if this evidence is material.  In order for evidence to be 
material it must relate to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a) (2003).  

This evidence, while new, is not material.  The December 2001 
eye examination only demonstrates that the veteran still has 
amblyopia of the left eye.  It does not address whether the 
amblyopia was aggravated in service, to include whether any 
increase in disability during service was due to the natural 
progress of the condition.  The veteran's representative, in 
the Statement of Representative in Appeals Case, argues that 
the evidence in the record, specifically the service medical 
records, establish that the veteran's preexisting eye 
disorder was aggravated beyond its normal progression as a 
result of percussion injuries sustained while practicing at 
the firing range.  This argument is without merit because the 
service medical records indicate only that the veteran 
complained of an inability to see the targets at the rifle 
range.  Moreover, theories of entitlement to the underlying 
benefit at issue, unsupported by the actual record, is not in 
the nature of new and material evidence that may be 
considered sufficient to reopen a claim.  

For these reasons, the Board finds that the evidence received 
subsequent to the Board's December 1973 decision is not new 
and material, and the requirements to reopen the claim of 
entitlement to service connection for amblyopia of the left 
eye have not been met.  Accordingly, the appeal is denied.  


ORDER

Having found that new and material evidence has not been 
received to reopen the claim of entitlement to service 
connection for amblyopia of the left eye, the appeal is 
denied. 



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



